Citation Nr: 0808833	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy of the right lower extremity.  

2. Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

At the hearing, the veteran stated that he was proceeding in 
the appeal pro se, that is, without representation.  At the 
hearing, the veteran raised the claim for increase for 
peripheral neuropathy of the upper extremities, which is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. From the effective date of the award of service 
connection, the peripheral neuropathy of the right lower 
extremity is productive of moderate incomplete paralysis with 
complaints of numbness and tingling or sharp pain in the foot 
and with clinical findings demonstrating significant 
diminution in light touch and pinprick sensation of the foot; 
there was no evidence of motor or other dysfunction.  

2. From the effective date of the award of service 
connection, the peripheral neuropathy of the left lower 
extremity is productive of moderate incomplete paralysis, 
with complaints of numbness and tingling or sharp pain in the 
foot, and with clinical findings demonstrating significant 
diminution in light touch and pinprick sensation of the foot; 
there was no evidence of motor or other dysfunction.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

2. The criteria for an initial rating higher than 20 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate a claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided content-complying VCAA notice by letter, 
dated in October 2003, on the underlying claim of service 
connection for peripheral neuropathy due to service-connected 
diabetes mellitus.  Where, as here, service connection has 
been granted and initial disability ratings have been 
assigned, the claims have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disabilities does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
an initial higher rating for peripheral neuropathy of the 
lower extremities.  Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned 
Veterans Law Judge in January 2008.  The RO has obtained the 
veteran's VA medical records and private medical records 
identified by the veteran, such as those from W.K., M.D., and 
The Queen's Medical Center.  The veteran has not identified 
any other pertinent evidence for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  The veteran was afforded 
VA examinations in December 2003 and October 2005, 
specifically to evaluate the etiology, nature and severity of 
the veteran's diabetic neuropathy in the lower extremities.  
At the time of the January 2008 personal hearing, the veteran 
indicated that since his last evaluation his condition had 
worsened.  Despite his contention of a worsening condition, 
there is no evidence in the record dated subsequent to the 
October 2005 VA examination to show a "material change" in 
the veteran's lower extremity peripheral neuropathy to 
warrant a reexamination.  38 C.F.R. § 3.327(a).  

In that regard, at his hearing, the veteran specifically 
noted that the changes in his condition consisted of now 
constant numbness in the bottom of his feet that caused him 
to fall and discoloration of the feet (Transcript, pp. 3-4).  
He stated that nothing else was going on with his lower 
extremities in relation to his service-connected condition 
(Transcript, p. 6).  Not only was the veteran's complaints of 
numbness, pain, and paresthesias on the bottom of his feet 
noted at the time of the October 2005 VA examination, but his 
symptomatology - which is wholly sensory in nature - has been 
evaluated at the maximum rating allowable under the pertinent 
rating criteria.  While there may indeed be a change in the 
veteran's condition, the nature of the change as described by 
the veteran does not include symptomatology, pertaining to 
the criteria for a higher rating. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In this case, the veteran filed a claim of service connection 
for diabetes mellitus, claimed as due to exposure to Agent 
Orange, in November 2000, and in a rating decision of October 
2002, service connection for diabetes mellitus was 
established effective in November 2000.  In September 2003, 
the RO received the veteran's claim for a higher rating for 
diabetes mellitus to include consideration of whether a 
recent diagnosis of neuropathy associated with diabetes 
mellitus may be separately evaluated.  In an August 2004 
rating decision, the RO granted service connection for 
peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity, assigning 
20 percent ratings for each extremity, effective August 26, 
2002.  



In regard to this matter, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran maintains that his peripheral neuropathy in the 
lower extremities is more severe than is reflected in the 
currently assigned ratings.  From the effective date of 
service connection in August 2002, the lower extremity 
peripheral neuropathy has been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.
  
In regard to peripheral nerve of the sciatic nerve, a 20 
percent evaluation requires moderate incomplete paralysis.  
The next higher rating, 40 percent, requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis, with marked muscle atrophy.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520.  

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, the rating should include the 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  

The posterior tibial nerve is evaluated as 10 percent 
disabling for either mild or moderate incomplete paralysis, 
and as 20 percent disabling for severe incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8525.  The 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal) are evaluated as 20 percent 
disabling for severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8522, 8523.  The internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve are evaluated as 10 
percent disabling for severe to complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.  

The particular nerve or nerves affected by the veteran's 
lower extremity peripheral neuropathy is not apparent in the 
file; however, the Board will consider evaluating the 
veteran's condition under Diagnostic Code 8520, as it 
provides criteria that is most favorable to the veteran in 
terms of attaining a higher rating.  In that regard, it is 
noted that the veteran's current ratings are either in excess 
of the maximum rating allowed under the internal saphenous 
nerve and the obturator nerve or at the maximum rating for 
severe incomplete paralysis under either the  musculotaneous 
nerve or the posterior tibial nerve). 

Under Diagnostic Code 8520 for the sciatic nerve, the veteran 
would only need to show moderately severe incomplete 
paralysis for a higher rating, whereas under the other codes 
there must be evidence of severe incomplete paralysis or 
complete paralysis for a higher rating.  

The pertinent evidence in the file consists of private 
treatment records, VA outpatient records, and two VA 
examination reports.  After a thorough review of the file, 
the Board finds that the veteran's lower extremity peripheral 
neuropathy is not shown by the medical evidence to 
approximate the criteria for a rating higher than 20 percent 
in each extremity.  That is, his conditions are properly 
characterized as demonstrating moderate incomplete paralysis, 
rather than moderately severe incomplete paralysis, under 
Diagnostic Code 8520.  

For example, at the time of his VA examinations, the most 
disabling feature of the veteran's peripheral neuropathy was 
sensory deficit.  In December 2003, he complained of numbness 
and tingling or sharp pain in his feet.  On examination, he 
had significant diminution in light touch and pinprick 
sensation, but his proprioception in the lower extremities 
was intact.  His gait was also normal, although he walked 
with a cane.  In October 2005, the veteran stated that his 
peripheral neuropathy condition had progressively worsened 
since onset.  He reported constant pain in both feet, as well 
as numbness and paresthesias on the bottom and sides of each 
foot.  A sensory examination showed that vibration was 
normal, but light touch was decreased on the sole of each 
foot.  The veteran refused an electromyography, claiming 
soreness.  

Other clinical observations regarding the veteran's lower 
extremities on the VA examinations included deep tendon 
reflexes, which were 1/4 throughout in December 2003, but 
were improved with 2+ at the knees and ankles in October 
2005.  Further, in October 2005 it was noted that there was 
none of the following attributable to the peripheral 
neuropathy in the lower extremities: joint dysfunction, 
abnormal plantar reflex, tremors/tics/abnormal movements, 
abnormal muscle tone or bulk, or muscle atrophy.  The 
examiner in October 2005 remarked in the summary that the 
veteran's peripheral neuropathy was symmetrical, in terms of 
each lower extremity, and did not follow a particular 
dermatome distribution as would be expected when evaluating 
his degenerative disc disease of the lumbar spine.  
Additionally, the veteran's motor dorsiflexors of the toes 
and evertors were noted to be intact.  

VA outpatient records reflect findings that are not 
inconsistent with those of the VA examinations.  A March 2004 
VA record indicates a complaint of continuing leg pains with 
the right leg feeling heavy and numb as well as a tingling 
sensation.  A June 2004 VA record shows that on neurologic 
testing deep tendon reflexes were absent.  A September 2004 
VA record indicates that the veteran continued to have leg 
pains and that he occasionally fell.  Examination showed that 
distal pulses were diminished as was sensation.  

A September 2005 VA record indicates that a monofilament 
examination of the feet showed that the veteran did not have 
an "at risk" foot.  A January 2006 VA record indicates that 
the left 5th toe was discolored and the left foot and calf 
were swollen; the veteran had reported an injury to the left 
calf the previous month.  A May 2006 VA record indicates a 
complaint of constant pain in both legs.  A diabetic foot 
examination at that time showed that the skin to both feet 
was intact, dorsalis pedis pulses were palpable bilaterally, 
and a monofilament sensory examination to both feet was 
normal.  The veteran was also receiving treatment for 
restless leg syndrome and degenerative disc disease of the 
lumbar spine with mild to moderate disc bulges and stenosis, 
which have not been associated with the veteran's 
service-connected diabetic peripheral neuropathy. 

Likewise, private records reflect findings that are not 
inconsistent with those of the VA examinations.  In 
particular, treatment reports from W.K., M.D., dated from 
June 2002, show numbness in the feet over the plantar surface 
to the ankle, but not extending further up the leg.  In June 
2002, the veteran denied lower extremity weakness.  Motor 
examination was normal, sensation was decreased to pinprick 
over the feet, and deep tendon reflexes were absent 
throughout.  The physician diagnosed probable spondylosis and 
possible disk protrusion and spinal stenosis.  In an August 
2002 statement, following a lumbar spine MRI, the physician 
noted that some of the veteran's lower extremity symptoms 
were consistent with findings of possible involvement of the 
L5 nerve root and that it was difficult to differentiate the 
veteran's neurologic condition due to diabetes from his 
spinal stenosis.  From November 2002, he was diagnosed with 
peripheral polyneuropathy secondary to diabetes in addition 
to moderate lumbar spinal stenosis secondary to L4-5 disc 
bulge and degenerative changes.  The physician did not 
distinguish the symptoms of peripheral neuropathy from those 
of the lumbar spine pathology.  In any case, the records show 
that the veteran underwent physical therapy to decrease pain 
and improve his strength and flexibility on account of the 
spinal stenosis.  

The foregoing findings demonstrate that the veteran's 
peripheral neuropathy is manifested by nerve dysfunction that 
is completely sensory.  Under the pertinent criteria, when 
the nerve involvement is wholly sensory, the veteran is to be 
evaluated at the moderate degree and no higher.  Therefore, 
under Diagnostic Code 8520, the veteran's peripheral 
neuropathy has been properly evaluated as 20 percent for each 
lower extremity.  

In consideration of these findings, the Board finds that 
under Diagnostic Code 8520 the veteran's peripheral 
neuropathy is moderate, 20 percent disabling, in the right 
lower extremity and moderate, 20 percent disabling, in the 
left lower extremity.  And as noted previously, there is no 
other diagnostic code under which the veteran's conditions 
would be more favorably evaluated.    

Accordingly, the preponderance of the evidence is against the 
veteran's claims for higher ratings for his lower extremity 
peripheral neuropathy conditions, and to such extent the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Consideration has been given to "staged ratings" for the 
lower extremity peripheral neuropathy conditions over the 
period of time since service connection became effective, and 
from the effective date of service connection in August 2002, 
there have been no clinical findings to show that the 
peripheral neuropathy in the right lower extremity and 
peripheral neuropathy in the left lower extremity meet the 
criteria for higher ratings.  


ORDER

An initial rating higher than 20 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An initial rating higher than 20 percent for peripheral 
neuropathy of the left lower extremity is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


